Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-10 in the reply filed on 06/14/20121 is acknowledged. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
In the remarks, pages 7-8 Applicant also argued that the combination of Bozikis and Sennett fails to teach or suggest that “the frontal connector bar is inwardly curved towards the rear connector plate, such that a central portion of the frontal connector bar is rearwardly offset from lateral portions thereof”. Applicant’s argument is acknowledged but it is not clear.  Since Applicant elected group I without transverse, this argument is not clear whether it applies in the combination of Bozikis and Sennett for any teaching or matter specifically challenged in the argument or not.
However, the purpose of this modification that Examiner is making is to provide a locking mechanism or retention members of Sennett on the frontal connector bar of Bozikis, in order to allow the force applied to the retention members that make the reversible cover (comb) more difficult to remove, which may result in the shaving razor cartridge becoming unintentionally detached from the handle (Para. 13 of Sennett). In doing so, it results that “the frontal connector bar is inwardly curved towards the rear connector plate, such that a central portion of the frontal connector bar is rearwardly offset from lateral portions thereof”. See the rejection below for details.
Priority
Receipt is acknowledged of a certified copy of foreign application EP17171051. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the rear faces (152) that are arranged in a line that is curved, and wherein a curvature of a connecting line of the rear faces… in claim 2 (emphasis added. Looking at Figure 11, the line that connects all surfaces 152 appears to be linear, not curved or a curvature of connecting line).
“wherein, seen in a top view, the first region is rearwardly curved and the second region is planar” in claim 3 (see Applicant’s specification, the first region is “164” and the second region is “166”. Looking at Figure 5, the first region 164 appears to be planar and the second region 166 appears to be curved).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both the outer tooth (132, Figure 5) and the second region of a tooth (Figure 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, regarding “preferably” in line 3 ,a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
A scope of claim 9 is unclear. The preamble of claim 1 is directed to a comb. From this preamble, it appears Applicant is seeking protection for the comb by itself, without an appliance (trimmer). However, in the body of claim 9 recites the phrase “the two sliding beams are arranged to be inserted in a mounting receptacle of the appliance”.   There are two lines of thought on this. One is that claim should be interpreted as a combination of the comb and the appliance, which is seemingly not what the preamble suggests.  Two is that it is not a combination, then the phrase is unclear, therefore, the office suggests to amend the phrase by --the two sliding beams are arranged to be capable of inserting in a mounting receptacle of the appliance--. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al (US 10,442,097, PCT filed August 07, 2014) hereinafter Bozikis in view of Sennett et al (US 2011/0005089) hereinafter Sennett.
Regarding claim 1, Bozikis shows a spacing comb (18, Figure 3C) for a hair cutting appliance (13, Figure 1C), the comb comprising: a support frame (22), a series of comb teeth (20) each having a frontal portion (Figure 3C below) and a rear portion (Figure 3C below),
wherein the comb teeth extend from the support frame (Figure 3C), wherein the support frame comprises a frontal connector bar (Figure 3C below) and a rear connector plate (Figure 3 below),
wherein the frontal portions of the comb teeth extend from the frontal connector bar (Figure 3C below), and
wherein the frontal connector bar is inwardly curved (Figure 3C below) for attaching the cutting appliance (Figures 7A-B).

    PNG
    media_image1.png
    533
    921
    media_image1.png
    Greyscale

Bozikis also teaches the comb of a trimming blade system (10) can also be snap-fitted on the cutting appliance (the blade head 13) as disclosed in Col. 4, lines 4-13.
However, Bozikis fails to show a central portion of the frontal connector bar is rearwardly offset from lateral portions thereof.
Sennett shows a cartridge cover (10, Figure 2) snap-fitted on a cartridge (20, Para. 14 “snap fits”), wherein front and back plates (54, 52) are inwardly curved and toward to each other (see retention members 64, 62) and a central of the front plate is rearwardly offset from lateral portions thereof (Figure 2, the retention member is located a central at an indicator 78 that is offset lateral portions where the references “52” and “76” are).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the snap fitting means of the comb of the Bozikis to have front and back plates inwardly curved to each other, such that a central of the front plate is rearwardly offset from lateral portions thereof, as taught by Sennett, since this is known for the same purpose for snap fitting the comb (cover) on the cutting appliance (cartridge) and in order to allow  the force applied to the retention members that make the reversible cover (comb) more difficult to remove, which may result in the shaving razor cartridge becoming unintentionally detached from a handle (Para. 13 of Sennett).
Regarding claim 3, the modified comb of Bozikis shows that the frontal portions of the comb teeth are arranged in series and define, at rearwardly facing side thereof, a first region and a second region (Figure 3C of Bozikis above, the rear portion has 1st and 2nd regions), and wherein, seen in a top view, the first region is rearwardly curved and the second region is planar (Figure 3C of Bozikis above, the region where is near the tip of each tooth is curved and the 2nd region is planar).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis in view of Sennett  and Psimadas et al (US 2013/0199346) hereinafter Psimadas.
Regarding claim 2, the modified comb of Bozikis shows all of the limitations as stated in claim 1 above including that the frontal connector bar is provided with a concave shape (Figure 2 of Sennett, both retention members are concave shapes) seen in a top view, wherein the frontal portions of the comb teeth define frontal tips (tips of the teeth 20, Figure 3C of Bozikis) and rear faces that are arranged in a line that is linear, but Bozikis fails to show a curvature of a connecting line of the rear faces is smaller than a curvature of the frontal connector bar.
Psimadas teaches a comb (15, Figures 2C-F) for a hair cutting appliance (14), wherein the comb including teeth (154), wherein front portions and rear portions as seen in Figure 2F below slightly form a curvature of a connecting line of the rear faces.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the comb of the Bozikis to have front portions and rear portions slightly form a curvature of a connecting line of the rear faces, as taught by Psimadas, in order to guide large amount of hair in the middle comb during shaving, as a person with ordinary skill has good reason to pursue known options to guiding hair within his or her comb during trimming or cutting. See Figure 2F of Psimadas above.
In doing so, the curvature of a connecting line of the rear faces is smaller than a curvature of the frontal connector bar (compared Figure 3A of Psimadas, a cross-section of the retention members 64, 62 are curved greater than the curvature line as seen in Figure 2F of Psimadas below).

    PNG
    media_image2.png
    550
    636
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claim 4 is free of the prior art because the prior art does not teach or suggest the feature of a comb that a series of teeth extending from a frontal connector bar, where the frontal connector bar is curved and toward to an rear connector plate, two side bars extending between the frontal connector bar and the rear connector plate for inserting in a mounting receptacle of the appliance, in combination with the limitations as set forth in the claim 4 (see specification for details of two side bars). Claims 5-10 are considered to contain allowable subject matter due to their dependency on claim 4.
There are number of closest prior arts are US-20060042095, US-20030136006,  US-20140215832, US-20180222067, US-20130263457, US-20050138817, US-20190118397, US-20130199346, US-20110005089, US-20180345510, US-7921566, US-4614036, US-D619304, US-5050305, US-10442097, US-D790769, US-3178815, US-2878563, US-3149418, US-3107423, and US-3008233 teach combs, but none of them teaches or suggests to have a frontal connector bar to be curved with two side bars extending between the frontal connector bar and the rear connector plate for inserting in a mounting receptacle of an appliance.
Therefore, the features of a frontal connector bar to be curved with two side bars extending between the frontal connector bar and the rear connector plate, as set forth in the claim 4 could not be considered an obvious expedient of the combination, the claimed instant invention requires these features for reason purposes of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        6/25/2021